DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 8, and 15 recite the limitation “scalable resistor.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: the term “scalable resistor” is not a term of art, and the specification has not unambiguously defined what the criteria are for a resistor to be considered as “scalable.” 
The specification does describe in para 2 “The precision resistors also need to be compliant with standard design rules and integration friendly to enable robust design not scalable and do not meet many of the advanced 10 nm analog and RF design requirements. In other approaches a scalable precision resistor is provided that has location, process and design requirements that are incompatible with the location, process and design requirements of 10 nm technology. Because of the incompatibility of the location, process and design requirements of such approaches with those of 10 nm technology, they have proven unsatisfactory.” In para 11, the specification describes “In some approaches precision resistors are formed in the frontend of semiconductor structures in a lower metal section. However, the lower metal section of 10 nm technology structures are very critical for yield. Any process tweak involving the lower metal section that is made to improve technology yield directly impacts the resistor and thus can compromise resistor performance. In the same way, because the resistor is located in the lower metal section, any process tweak to enhance resistor performance metrics risks impacting baseline process yield.” In para 12, the specification describes “A method for forming a precision resistor that addresses the shortcomings of the previous approaches is disclosed. In an embodiment, a scalable precision resistor technology that integrates well with existing processes without adding significant yield risk while simultaneously meeting the analog/radio frequency (RF) design requirements for technologies that include but are not limited to 10 nm technology is provided. In an embodiment, a scalable thin film resistor (TFR) is formed between the M1 and M2 layers in the backend stack of the semiconductor structure.” These teachings describe that transistors in “lower metal sections” are not scalable, whereas in one embodiment if The specification does not describe what criteria needs to be met, in any embodiment, for a resistor to be scalable. For example, the specification is silent as to the following questions: if a resistor is IN M1 or IN M2, would it be considered scalable? If a device has more than these two metal layers (often describes as M0, M1, M2, M3, and M4), if a resistor is in M3 or in M4 or between M2 and M3 or between M3 and M4, is it considered as being scalable? Furthermore, the specification does not describe if the scalability only arises due to the location of the resistor, of if any other criteria need to be met. 
	Claims 2-7, 9-14, and 16-20 depend from one of these claims, and each inherits the deficiencies from the claim(s) from which it depends. 
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
A resistor will be considered to be a “scalable resistor” if it is in or above the M1 metallization level, where the M1 level is defined in the well-known description of metallization layers as M0 (closest to semiconducting wafer and transistors therein), M1, M2, M3, M4… (farthest from the semiconducting wafer and transistors therein). It is noted that some prior art start the numbering with M1 instead of M0. No other criteria will be required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0115410 A1 (“Tomumitsu”).
Tomumitsu teaches:

    PNG
    media_image1.png
    571
    695
    media_image1.png
    Greyscale


1. A semiconductor structure, comprising: back end layers (comprising M1, M2, SO12, SO13, SO14, etc.), including: 
a first metallization layer M2; 
a second metallization layer M1 ; and 
a scalable resistor Rmn between the first metallization layer and the second metallization layer, and 


2. The semiconductor structure of Claim 1, wherein the first metallization layer is the topmost metallization layer (Fig. 14) in the semiconductor structure.  

3. The semiconductor structure of Claim 1, wherein the first metallization layer contacts the thin film resistor (through two contact plugs CP1 Fig. 14).  

4. The semiconductor structure of Claim 1, wherein the first metallization layer includes a plurality of contacts to the thin film resistor (through two contact plugs CP1 Fig. 14).  

5. The semiconductor structure of Claim 4, wherein the plurality of contacts to the thin film resistor extend into the surface of the thin film resistor (Fig. 14, para 119).  

6. The semiconductor structure of Claim 4, wherein the plurality of contacts to the thin film resistor extend through vias in an interlayer dielectric that is above the thin film resistor (Fig. 14, CP1 are vias extending in interlayer dielectric SO13).  

7. The semiconductor structure of Claim 6, wherein the plurality of contacts to the thin film resistor are separated by one or more parts of the insulator film (Fig. 14).  

15. A method, comprising: 
forming back end layers (comprising M1, M2, SO12, SO13, SO14, etc.), including: 
forming a first metallization layer M2; 
forming a second metallization layer M1; and 
forming a scalable resistor Rmn between the first metallization layer and the second metallization layer, and 

forming front end layers SO11 (interlayer insulating film, formed “above the… main surface of substrate SUB… in such a manner that a well-known multilayer wiring structure is formed at least partially”, see para 89).  

16. The method of Claim 15, wherein the first metallization layer is the topmost metallization layer (Fig. 14) in the semiconductor structure.  

17. The method of Claim I5, wherein the thin film resistor is contacted by the first metallization layer (through two contact plugs CP1 Fig. 14).  

18. The method of Claim 1 5, wherein the first metallization layer includes a plurality of contacts (two contact plugs CP1 Fig. 14) to the thin film resistor.  



20. The method of Claim 18, wherein the plurality of contacts to the thin film resistor extend through vias in an interlayer dielectric that is above the thin film resistor (Fig. 14, CP1 are vias extending in interlayer dielectric SO13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomumitsu in view of US 2006/0181388 A1 (“Chinthakindi”).

Tomumitsu teaches:
8. A semiconductor structure, comprising: back end layers (comprising M1, M2, SO12, SO13, SO14, etc.), including: 
a first metallization layer M2; 
a second metallization layer M1; and 


front end layers (comprising SUB and SO11, an interlayer insulating film, formed “above the… main surface of substrate SUB… in such a manner that a well-known multilayer wiring structure is formed at least partially”, see para 89), including: 
a substrate SUB; 
insulator layer SO11; and 
a metallization layer above the insulator layer.  

Tomumitsu does not explicitly teach gate structures formed above the substrate; that the insulator layer is above the gate structures, and a metallization layer above the insulator layer. Chinthakindi teaches gate structures (shown in Fig. 2A, within “CMOS FET devices 15) formed above the substrate (para 26); that the insulator layer (shown separating plugs that connect from M1 to the source/drain regions, but not labeled; this is analogous to SO11 in Tomumitsu) is above the gate structures, and a metallization layer (labeled as M1 even though it is the first level that is often called M0) above the insulator layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the details of the invention of Chinthakindi, including transistors with gates, plugs connecting M1 to source/drain regions of the transistors, and an insulator layer separating the plugs from each other, to the invention of Tomumitsu. The motivation to do so is that the combination produces the predictable results of adding FEOL devices into the layer SO11 of Tomumitsu, such 

	Tomumitsu and Chinthakindi together teach and/or suggest as obvious to one of ordinary skill in the art: 

9. The semiconductor structure of Claim 8, wherein the first metallization layer is the topmost metallization layer (Fig. 14) in the semiconductor structure.  

10. The semiconductor structure of Claim 8, wherein the thin film resistor is contacted by the first metallization layer (through two contact plugs CP1 Fig. 14).  

11. The semiconductor structure of Claim 8, wherein the first metallization layer includes a plurality of contacts (two contact plugs CP1 Fig. 14) to the thin film resistor.  

12. The semiconductor structure of Claim 11, wherein the plurality of contacts to the thin film resistor extend into the surface of the thin film resistor (Fig. 14).  

13. The semiconductor structure of Claim 11, wherein the plurality of contacts to the thin film resistor extend through vias in an interlayer dielectric that is above the thin film resistor (Fig. 14, CP1 are vias extending in interlayer dielectric SO13).  

14. The semiconductor structure of Claim 13, wherein the plurality of contacts to the thin film resistor are separated by one or more parts of the insulator film (Fig. 14).  


Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
US 2012/0146186 A1 (“Lukaitis”) teaches (124 being the resistor):

    PNG
    media_image2.png
    275
    587
    media_image2.png
    Greyscale


US 2006/0181388 A1 (“Chinthakindi”) teaches resistor 20’ at a level between M1 and M2 (Figs. 2E-2F). US 2009/0015369 A1 (“Takeda”) teaches resistor R2 at a level between M1 and M2 (Fig. 12).US 2007/0040239 A1 (“Chinthakindi”) teaches a resistor between M1 and M2 (Fig. 5). US 2019/0304905 A1 (“Wee”) teaches a resistor 263 between M3 and M4 (cover figure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819